DETAILED ACTION
This Office Action is in response to application 17/035537 filed on 09/28/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 has been acknowledged and is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2016/0308818) in view of Luna et al. (US 2012/0179801).
Regarding claim 1, Torres disclosed:
A method for performing asynchronous operations over internet protocol version 4 (IPv4) and internet protocol version 6 (IPv6) (Paragraph 20, IPv4/IPv6 socket connections), by a mobile device (Paragraph 21, user device 201, smartphone or “mobile device”) in a communication system, the method comprising: 
capturing, by the mobile device, a domain name system (DNS) query-pattern of a plurality of DNS queries (A or AAAA DNS request) for a plurality of services of at least one application (Paragraph 29, web browser) in the mobile device (Paragraph 28, the user specifies a URL to the web browser (i.e., application) of the user device. The user device will need to resolve an IP address corresponding to the domain name of the URL from a DNS server. Paragraph 29, web browser transparently uses a DNS resolver within a user device. To identify a host, the type of DNS request is determined. Type A DNS requests are IPv4, type AAAA DNS requests are IPv6 (i.e., a pattern as every time type A is received it is IPv4, every time AAAA is received it is IPv6); 
(Paragraph 29, utilizing a DNS resolver within the user device to contact a DNS server (i.e., DNS lookup). If the DNS request is a Type A request, it is considered IPv4, if type AAAA it is considered IPv6. Paragraph 34, the DNS proxy server also caches DNS records); 
storing, the at least one DNS resolution based on the DNS lookup in the DNS cache (Paragraph 20, referencing a domain bypass list to determine whether to respond to a request with an IPv4, IPv6 address or both or neither. Paragraph 43, the DNS server accesses its cache to determine whether a match exists and if a response exists (i.e., stored) the response is transmitted to the user device. Paragraph 52, this learned data can be stored anywhere local to the VSAT); 
triggering, by the mobile device, at least one transmission control protocol (TCP) connection using at least one pre-connected connection descriptor (Paragraph 35, determining the socket) based on at least one domain name resolution (Paragraph 28, establishing a TCP connection or reusing a TCP connection to fetch multiple objects. Paragraph 35, in order to implement a selection of IPv4 or IPv6 or blocking both, a list of domain names are used at the device. This list is a domain bypass list and is referenced at various stages of connection establishment such as during DNS lookup in DNS proxy servers during connection setup to achieve selective preference of IP version. Paragraph 51, consulting the domain bypass list to determine the socket (i.e., pre-connected connection descriptor) (IPv4 or IPv6) that is used for fetching resources).
(see above), Torres did not explicitly disclose storing, by the mobile device, the at least one DNS resolution based on the DNS lookup in the DNS cache and storing, by the mobile device, the at least one pre-connected connection descriptor corresponding to the at least one TCP connection in a connection pool cache.
However, in an analogous art, Luna disclosed storing, by the mobile device, the at least one DNS resolution based on the DNS lookup in the DNS cache (Figure 1B, showing mobile device 150 having a local proxy 175 and a local cache. Figure 2A showing a distributed proxy and cache system residing on the mobile device. Paragraph 177, local proxy includes an application behavior detector that tracks, detects, observes, and monitors applications accessed or installed on the device. Paragraph 51, the enhanced caching maintains and uses cached DNS entries (i.e., DNS resolution) stored in the local cache or harmonization cache 526 of Figure 5B (showing both caches as part of the mobile device 502); and 
storing, by the mobile device, the at least one pre-connected connection descriptor corresponding to the at least one TCP connection in a connection pool cache (Paragraph 53, in TCP/IP, an Internet connection utilizing a TCP socket connection specifies a destination IP address (i.e., pre-connected connection descriptor). To convert the hostname to an IP address, the client queries a domain name resolver to resolve or determine and identify the hostname Figure 5B showing the DNS resolver 520 within mobile device 502. Paragraph 59-60, the resolver checks its cache (i.e., connection pool cache) for a socket IP address, in this case 69.63.189.11. As the resolver is checking its own cache for the socket IP, it is stored by the mobile device).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storing of the connection descriptor of Luna with the teachings of Torres in order to reduce network traffic used for DNS queries (Luna, Paragraph 23).
	
Regarding claims 10, 19, the claims are substantially similar to claim 1. Claim 10 recites a memory and a processor (Torres, Paragraph 60, processor and memory). Claim 19 recites a non-transitory computer readable medium executed by a processor (Torres, Paragraph 60, computer readable medium executing with a processor). Therefore, the claims are rejected under the same rationale. 
	
Regarding claims 2, 11, the limitations of claims 1, 10, have been addressed. Torres and Luna disclosed:
	wherein the method further comprises: receiving, by the mobile device, a DNS resolution query from the at least one application (Torres, Paragraph 29, web browser uses domain name resolution service of a DNS resolver within a user device); 
retrieving, by the mobile device, the at least one DNS resolution from the DNS cache based on the DNS resolution query from the at least one application (Torres, Paragraph 29, the DNS server returns a DNS response with a chain of resource records); and 
(Torres, Paragraph 30, supplying the domain name resolutions and objects from the cache as they are requested by the user web browser).

Regarding claims 3, 12, the limitations of claims 2, 11, have been addressed. Torres and Luna disclosed:
wherein the method further comprises: receiving, by the mobile device, a TCP connection request from the at least one application based on the at least one DNS resolution (Torres, Paragraph 28, a user specified a URL to the web browser which in turn requests a URL from a web server. User device then resolves the IP address corresponding to the domain name. Paragraph 37, when a VSAT receives a DNS request from a user, the domain bypass list is used to determine a preference for IP version); 
retrieving, by the mobile device, the at least one pre-connected connection descriptor corresponding to the at least one TCP connection from the connection pool cache based on the at least one DNS resolution (Torres, Paragraph 51, consulting the domain bypass list to determine the socket (i.e., pre-connected connection descriptor) (IPv4 or IPv6) that is used for fetching resources); and 18DOCKET NO.: SAMS05-25049PATENT
providing, by the mobile device, the at least one pre-connected connection descriptor corresponding to the at least one TCP connection to the at least one application (Torres, Paragraph 51, using (and therefore provided) the socket to fetch an internet resource).
Regarding claims 4, 13, the limitations of claims 1, 10, have been addressed. Torres and Luna disclosed:
(Torres, Paragraph 29, determining whether the request is A or AAAA DNS request. Paragraph 36, checking the domain bypass list prior to DNS resolution of a domain name to determine whether to use an IPv4 or IPv6 address).

Regarding claims 5, 14, 20, the limitations of claims 1, 10, 19, have been addressed. Torres and Luna disclosed:
wherein at least one DNS resolution indicates one of only the IPv4 is ready, only the IPV6 is ready, or both the IPV4 and the IPv6 are ready (Torres, Paragraph 37, allowing IPv6 (i.e., IPv6 is ready) and blocking IPv4, allowing IPv4 (i.e., IPv4 is ready) and blocking IPv6).

Regarding claims 6, 15, the limitations of claims 1, 10, have been addressed. Torres and Luna disclosed:
 wherein performing the DNS lookup over the IPv4 and the IPv6 based on the DNS query-pattern of the plurality of DNS queries for the plurality of services of the at least one application further comprises: creating, by the mobile device, two operation threads, wherein each of the two operation threads are separately dedicated to socket management of the IPv6 and the IPv4 (Torres, Paragraph 20, responding to requests with IPv4 (i.e., first thread), IPv6 (i.e., second thread), both, or neither. As the protocols are not compatible with each other, separate threads would be made); and
performing, by the mobile device, the DNS lookup over the IPv4 using a first operation thread of the two operation threads and the DNS lookup over the IPv6 using a second operation thread of the two operation threads based on the DNS query-pattern (Torres, Paragraph 51, having a socket for IPv4 and other sockets for IPv6 used for fetching internet resources or content for the web browser).

Regarding claims 7, 16, the limitations of claims 1, 10, have been addressed. Torres and Luna disclosed:
wherein capturing the DNS query-pattern of the plurality of DNS queries for the plurality of services of the at least one application in the mobile device further comprises: continuously monitoring, by the mobile device, all outgoing DNS queries from the at least one application (Luna, Paragraph 119, traffic analyzer (as shown in Figure 1D as a part of the mobile device) analyzes all traffic between the wireless device applications and their respective host servers. Paragraph 177, local proxy (that is within the mobile device) includes an application behavior detector that tracks, detects, observes, and monitors applications accessed or installed on the device); 
recognizing, by the mobile device, frequently triggered queries from all the outgoing DNS queries based on a number of DNS queries per domain (Luna, Paragraph 48, checking to see how often content requests are the same, how often the content is the same, which application is requesting the data (i.e., number of queries). Paragraph 119, traffic recognizer analyzes all traffic between the wireless device applications and their respective host servers in order to identify recurrent patterns. Supported transport protocols include DNS, such that traffic through the DNS port is directed to the client side proxy and while analyzing the traffic, identifying recurring patterns); and 
(Luna, Paragraph 119, identifying recurring patterns based on the traffic between the wireless device applications and their host servers through the DNS port).
For motivation, please refer to claim 1. 

Regarding claims 8, 17, the limitations of claims 1, 10, have been addressed. Torres and Luna disclosed:
wherein the at least one pre-connected connection descriptor includes a socket identifier (ID) of the TCP connection, wherein the socket ID is used for connecting the at least one application with a server (Torres, Paragraph 51, consulting the domain bypass list to determine the socket (i.e., identifying the socket)).

Regarding claims 9, 18, the limitations of claims 1, 10, have been addressed. Torres and Luna disclosed:
wherein the DNS cache stores the at least one DNS resolution received from an asynchronous DNS resolution controller, wherein the DNS cache learns a sequences of user action corresponding to the DNS query-pattern (Torres, Paragraph 29, all type A DNS requests are processed with IPv4 while all type AAAA DNS requests are processed with IPv6. Paragraph 36, Table 1, showing a domain bypass list that shows user actions corresponding to domain name requests and whether IPv6 or IPv4 should be used (or neither)).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451